NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2338-17T1

ABDUL-MALIK MUHAMMAD,

          Appellant,

v.

NEW JERSEY STATE PAROLE
BOARD,

     Respondent.
_____________________________

                    Submitted May 1, 2019 – Decided July 11, 2019

                    Before Judges Vernoia and Moynihan.

                    On appeal from the New Jersey State Parole Board.

                    Abdul-Malik Muhammad, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Susanne M. Davies,
                    Deputy Attorney General, on the brief).

PER CURIAM
      Appellant Abdul-Malik Muhammad was released on parole in May 1989.

He was arrested on November 7, 1990 for aggravated manslaughter and robbery.

A parole warrant was issued on December 7 or 12, 1990 1 and appellant was

returned to State prison on December 27, 1990. He was sentenced on May 6,

1991 to an aggregate State prison term of fifty years with twenty-five years of

parole ineligibility for aggravated manslaughter and robbery (the 1991

sentence). Appellant waived his right to a final parole revocation hearing in

September 1991. His parole was revoked by the New Jersey State Parole Board

on October 23, 1991 and he was directed to serve the adjusted maximum term

of five years, eleven months and one day (the parole revocation sentence)

consecutive to the 1991 sentence.

      Appellant appeals from the Board's final agency decision contending the

Board erred in calculating his parole eligibility date (PED). He argues the

Board's decision requiring him to first serve the 1991 sentence before the parole

revocation sentence was "unreasonable, misplaced and erroneous." In support

of his argument that his parole revocation sentence should be served first,



1
 Appellant contends in his merits brief that the warrant was issued on December
12. The final agency decision lists both dates. We were not provided with the
warrant.


                                                                         A-2338-17T1
                                       2
appellant notes that he was returned to State prison on the parole violation, for

which he "could not make bail or regain his liberty . . . due to the fact that a

parole warrant was lodged." He contends the Board cannot

              argue that the time he spent in prison on [the parole]
              violation is jail credit[] toward[] the [1991 sentence].
              Nor can [the Board], after having returned him to
              prison, stop the parole term initiated, and legitimately
              require appellant to serve the parole violation at the end
              of the [1991] sentence.

Mindful of the standards that guide our review, we conclude that the Board's

decision was not arbitrary, capricious or unreasonable and affirm; we are

constrained, however, to remand this matter to the Board to address any

calculation of appellant's PED based on the award of jail credits during the 1991

sentencing.

      We accord a strong presumption of reasonableness to the Board's

decisions. Bowden v. Bayside State Prison, 268 N.J. Super. 301, 304 (App. Div.

1993). Appellant bears the burden of demonstrating the Board's decision was

arbitrary, unreasonable, or capricious. Id. at 304-05. Our task is to review the

record and the agency's findings to determine whether the findings could have

reasonably been reached on the credible evidence before the agency. Close v.

Kordulak Bros., 44 N.J. 589, 599 (1965). We owe deference to the expertise of



                                                                           A-2338-17T1
                                          3
the Board when it renders decisions in this field. Puchalski v. N.J. State Parole

Bd., 104 N.J. Super. 294, 301 (App. Div.), aff'd, 55 N.J. 113 (1969).

      In that the judge did not order the 1991 sentence to run concurrent to the

parole revocation sentence, "such term of imprisonment and any period of

reimprisonment that the parole board may require the defendant to serve upon

the revocation of his parole shall run consecutively." N.J.S.A. 2C: 44-5(c). The

Board determined

            the aggregate parole eligibility term consists of the
            twenty-five (25) year mandatory minimum term
            imposed as a component of the [1991 sentence] and the
            five (5) years[,] eleven (11) months and one (1) day
            parole eligibility term established upon [appellant's]
            parole status being formally revoked on October 23,
            1991; that the first component of the aggregate parole
            eligibility term is the twenty-five (25) year parole
            eligibility term as said term was imposed prior to the
            formal revocation of [appellant's] parole status; and that
            the aggregate parole eligibility term is deemed to have
            commenced on May 6, 1991, the date [appellant was]
            sentenced.

Thus the Board complied with N.J.S.A. 2C:44-5(c) and imposed the period of

reimprisonment – after the revocation on October 23, 1991 – to run

consecutively to the sentence imposed in May 1991. And the Board correctly

aggregated the parole eligibility terms. N.J.A.C. 10A:71-3.2(d). The fact that

appellant was housed in State prison after the parole warrant was issued is not


                                                                         A-2338-17T1
                                        4
determinative of which sentence is first served. The 1991 sentence was imposed

in May. Appellant's reimprisonment on the parole sentence did not begin until

his parole was revoked in October. As such, we conclude the Board's decision

that appellant serve the 1991 sentence prior to the parole revocation sentence

was not arbitrary, capricious or unreasonable.

       We recognize defendant's jail credits from the day the parole warrant was

issued through May 6, 1991 were not applied toward the parole revocation

sentence as is now required by the Supreme Court's holding in State v. Black,

153 N.J. 438 (1998), and our ruling in State v. Harvey, 273 N.J. Super. 572

(App. Div. 1994). Once a parole warrant is issued, unless "the warrant is

withdrawn or parole is not revoked and the defendant is not returned to custody,"

Harvey, 273 N.J. Super. at 576; see also Black, 153 N.J. at 459, credits are

properly applied "to the original offense on which the parole was granted and

not to any offense or offenses committed during the parolee's release," Black,

153 N.J. at 461; see also Harvey, 273 N.J. Super. at 573, 574-75.

      Credits from the issuance of the parole warrant on December 7 or 12

through the day prior to sentencing should have accrued toward the parole

revocation sentence, not the 1991 sentence. The Board recognized this anomaly

but concluded that the 1991 sentencing judge awarded the credits against that


                                                                         A-2338-17T1
                                       5
sentence; "therefore, [appellant's] date returned to custody was adjusted from

November 7, 1990 to May 6, 1991."

      The judge's award of credits is not before us on this appeal; we, therefore,

cannot remand the matter to the sentencing judge for correction of the judgment

of conviction. To the extent that the credit award impacted the calculation of

appellant's PED – if at all – we remand only for the Board to calculate the PED

utilizing the proper jail credits attributable to each sentence: November 7, 1990

to the day before the parole warrant was issued should be attributable to the 1991

sentence; time from the date the parole warrant was issued forward should be

attributable to the parole revocation sentence.

      In sum, we affirm the Board’s determination that appellant must serve the

1991 sentence prior to the parole revocation sentence and remand for the Board

to address the calculation of appellant’s PED date.

      Affirmed in part and remanded. We do not retain jurisdiction.




                                                                          A-2338-17T1
                                        6